Citation Nr: 0621922	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) 
in Winston-Salem, North Carolina



THE ISSUES

1.  The propriety of the reduction of the 70 percent 
evaluation for the service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected PTSD.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the RO in 
June 1999 and December 2001.  

The Board previously remanded this case back to the RO in 
April 2001, August 2002 and December 2003.  

In its most recent remand, from December 2003, the Board 
characterized the evaluation issue as one of the propriety of 
the reduction in the evaluation for the service-connected 
PTSD from 70 percent to 50 percent.  

However, in the June 2005 Supplemental Statement of the Case, 
the RO characterized the relevant issue as a claim for an 
increased rating for PTSD.  The claim had previously been 
described as such in a July 2000 Statement of the Case and in 
Supplemental Statements of the Case from October 2001 and 
January 2002.  

Given the confusion to the veteran resulting from the 
changing characterization of his claim, and in order to 
provide him with the maximum possible consideration, the 
Board will address both the issue of the propriety of the 
reduction of the 70 percent evaluation for the service-
connected PTSD and the issue of an increased evaluation for 
the service-connected PTSD.  

The issues of an increased evaluation for the service-
connected PTSD and service connection for a gastrointestinal 
disorder are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

The evidence upon which the reduction in the veteran's 
evaluation for the service-connected PTSD from 70 percent to 
50 percent was predicated does not reflect significant enough 
improvement in this disorder to have warranted the reduction.  



CONCLUSION OF LAW

The reduction in the veteran's evaluation for the service-
connected PTSD was not proper, and the prior 70 percent 
evaluation is accordingly restored as of September 1, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.344, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In the present case, the RO in Huntington, West Virginia 
granted service connection for PTSD in an October 1996 rating 
decision, with a 70 percent evaluation assigned as of July 
18, 1995.  

The RO based this initial evaluation on the results of an 
April 1996 VA psychiatric examination.  During this 
examination, the veteran reported nightmares of Vietnam and 
difficulty sleeping.  His mood and affect were both 
depressed, and at times he was irritable and easily brought 
to anger.  Also, he indicated that "he ha[d] had" suicidal 
and homicidal ideation.  His recent and remote memory was 
grossly intact, but recent memory was impaired by depression.  

The examiner diagnosed PTSD and secondary alcohol abuse and 
assigned a Global Assessment of Functioning (GAF) score of 
36.  

Subsequently, during a June 1997 VA psychiatric examination, 
the veteran reported flashbacks, sleep problems, and dreams 
of Vietnam.  He noted that he had abstained from alcohol for 
the past two years.  His mood was mildly depressed, and his 
affect was mood congruent.  

There was some pressure of speech, and the veteran was 
anxious throughout the interview.  His judgment was not 
impaired, and he had some insight into his difficulty.  The 
Axis I diagnosis was chronic PTSD with alcohol dependence in 
admission, and a GAF score of 41 was assigned.  

Based on the June 1997 VA examination findings, the RO, in 
December 1997, continued the 70 percent evaluation for PTSD.  

The veteran underwent a further VA examination in August 
1998, during which he reported waking up "in cold sweats 
screaming" but noted that his dreams had diminished over the 
years.  He also reported that he had no friends and could not 
get along with anyone, and he described flashbacks.  
Additionally, he asserted that "he is getting crazier every 
day."  

Upon examination, the veteran was relevant in response to 
direct questions, but his affect was a little inappropriate 
in its exuberance.  He claimed to be unemployable, though he 
was noted to have worked for himself as a farmer for 15 
years.  He was fully oriented and could recall two out of 
three objects after ten or fifteen minutes.  

The examiner determined that the veteran had some symptoms of 
PTSD, suspected to be dramatized to some degree.  It was 
noted that he could probably sustain himself as long as he 
stayed off alcohol.  The Axis I diagnoses were those of PTSD 
and alcohol dependence in remission, and a GAF score of 50 
was assigned.  

In a December 1998 addendum, the examiner noted that the GAF 
score of 50 remained appropriate in view of the veteran's 
"somewhat stable life at this point in time."  

The examiner further indicated that the veteran "ha[d] had 
some diminishment in the quality of his life as a result of 
his trauma in Vietnam."  

Based upon this evidence, the RO, in a February 1999 rating 
action, proposed reducing the evaluation for the veteran's 
PTSD to 50 percent.  

In a letter issued in the same month, the RO notified the 
veteran of the proposed reduction, informed him of his right 
to submit evidence and appear for a personal hearing, and 
allowed him a period of 60 days required under 38 C.F.R. § 
3.105(e).  

During an April 1999 RO hearing, the veteran described 
worsening memory, flashbacks, panic attacks, social 
isolation, and paranoid behavior.  

Subsequently, in a June 1999 rating decision, the RO reduced 
both the evaluation for PTSD to 50 percent, effective on 
September 1, 1999.  

At present, the RO has evaluated the veteran's service-
connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

In the present case, the prior 70 percent evaluation was in 
effect for less than five years.  Accordingly, the Board 
finds that the applicable regulation is 38 C.F.R. § 3.344(c), 
under which re-examinations disclosing improvement will 
warrant a rating reduction.  

The Board has compared the VA examination reports noted above 
and is not satisfied that the examination reports from 1998 
reflect a substantial enough improvement in social and 
occupational capacity to have warranted a rating reduction 
from 70 percent to 50 percent.  

In the February 1999 proposed reduction, the RO cited to the 
veteran's continued employment as a basis for reduction to 50 
percent.  However, the Board notes that the veteran was 
described as socially isolated, with his situation somewhat 
stabilized only in view of his relatively recent abstinence 
from alcohol, in 1998.  

Moreover, the earlier VA examination reports contain limited 
information as to his employment situation, and the Board 
thus finds that it is difficult to conclude that such 
situation improved between the examinations in 1996 and 1997 
and the August 1998 VA examination.  

The Board is aware that the assigned GAF scores do provide a 
point of reference for assessments of his social and 
occupational functioning.  However, neither the examiner from 
1998 nor the RO provided an adequate explanation for the GAF 
score of 50, which, like the prior GAF score of 41, 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job) under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV).  

Finally, the Board observes that the reports from 1998 do not 
address the question of suicidal and homicidal ideation, a 
history of which was noted in the April 1996 report.  Such 
ideation provides a clear basis for a 70 percent evaluation 
under Diagnostic Code 9411, and the absence of commentary as 
to this symptom in the examination reports from 1998 calls 
into question their completeness.  

Overall, the evidence upon which the reduction in the 
veteran's evaluation for the service-connected PTSD from 70 
percent to 50 percent does not reflect significant enough 
improvement in this disorder to have warranted the reduction.  

Accordingly, that reduction was not proper, and the prior 70 
percent evaluation is restored effective from September 1, 
1999.  



ORDER

As the reduction in the veteran's evaluation for the service-
connected PTSD from 70 percent to 50 percent was not proper, 
the prior 70 percent evaluation is restored as of September 
1, 1999, subject to the regulations governing the payment of 
monetary benefits.  



REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In previous remands, the Board has directed the RO to address 
the question of whether the veteran's service-connected PTSD 
encompasses an alcohol disability.  Such disability was 
initially included with the veteran's disability evaluation 
but was formally severed by the RO in a January 1998 rating 
decision in view of VAOPGCPREC 2-97.  

However, during the pendency of the appeal, the Federal 
Circuit ruled in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001) that 38 U.S.C.A. § 1110 did not preclude a veteran from 
receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.

This matter was addressed, though not definitively, in a July 
2003 VA psychiatric examination report.  In this report, the 
examiner noted that it was "difficult" to fully ascertain 
whether the veteran's history of alcohol dependence could be 
attributed to PTSD.  

The examiner further noted that PTSD symptoms, although not 
the in-service trauma itself, were "as likely as not to have 
served as exacerbating and maintaining factors" for alcohol 
dependence.  However, the examiner further noted that the 
veteran was no longer drinking alcohol and that "alcohol 
abuse is not a disability for [him] at this time."  

In the June 2005 Supplemental Statement of the Case, the RO 
reiterated the examiner's comments but did not specifically 
address whether the grant of service connection for PTSD 
should be recharacterized to include an alcohol disability.  
In light of this inaction and the less than definitive 
conclusions as to this matter from the most recent 
examination report (which in any event is more than three 
years old), the veteran should be re-examined, and the issue 
of an increased evaluation for PTSD must be reconsidered to 
include the question of whether his PTSD encompasses an 
alcohol disability.  

Additionally, the Board finds that the question of whether 
the veteran's service-connected PTSD encompasses an alcohol 
disability may materially affect his claim of service 
connection for a gastrointestinal disorder, claimed as 
secondary to the service-connected PTSD.  

In this regard, the Board notes that the April 1996 VA 
general medical examination report includes a diagnosis of 
alcoholic cirrhosis of the liver with a history of 
hepatomegaly, while the most recent examination from February 
2004 revealed gastroesophageal reflux disease, gastritis, 
diverticulosis, and hemorrhoids.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
current extent of the service-connected 
PTSD.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

The examiner should describe the 
objective examination findings, provide a 
Global Assessment of Functioning (GAF) 
score, and describe the effect of the 
veteran's PTSD on his social and 
occupational functioning.  Additionally, 
based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether the veteran has a 
chronic alcohol disability as secondary 
to his service-connected PTSD.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claims for an 
evaluation in excess of 70 percent for 
the service-connected PTSD, to include 
the question of whether this disorder 
encompasses an alcohol disability in view 
of Allen; and service connection for a 
gastrointestinal disorder, claimed as 
secondary to the service-connected PTSD, 
should be readjudicated.  If the 
determination of ether claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


